Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 12-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burke (US PgPub 2021/0286864).
Regarding claim 1, Burke discloses an identification system for a property (Figures 9A-9B), comprising: a mobile device including a display (Figure 9A, Element 101) and configured to: selectively output a feature during execution of an application (Paragraph 0074 where the mobile device outputs a QR code that is representative of a ticket); and transmit user data stored on the mobile device (Paragraph 0074 where the mobile device transmits both health and biometric data relating to the user to a stationary device at the venue/turnstile); a scanning module configured to scan the feature and to generate an output based on the feature (Figure 9A, 910 and Paragraph 0074 where the turnstile includes scanning means to scan the QR code); an identity module configured to, based on the user data, determine an identity identifier indicative of an identity of a user of the mobile device (Paragraph 0074 where the stationary device at the venue/turnstile determines user identity based on both received health and biometric data); and a checking module configured to one of approve and deny an action based on: the output generated based on the feature; and the identity identifier indicative of the identity of the user of the mobile device (Figures 9A-9B and Paragraph 0074 where a user is granted entry to the venue via the turnstile when ticket is accepted and the user is authenticated).
Regarding claim 2, Burke discloses wherein the mobile device is configured to optically display the feature on the display as part of an electronic ticket for an event at the property (Paragraph 0074 where the mobile device outputs a QR code that is representative of a concert ticket).
Regarding claim 6, Burke discloses wherein the identity module is configured to determine the identity identifier indicative of the identity of the user of the mobile device using a database including a plurality of identity identifiers and associated sets of stored user data (Paragraphs 0045, 0048, 0049 and 0074 where the biometrics and health data of the user are compared with data in a database).
Regarding claim 7, Burke discloses wherein the identity module is configured to select the identity identifier indicative of the identity of the user of the mobile device from the plurality of identity identifiers based on the stored user data associated with the identity identifier more closely matching the user data received from the mobile device than the other sets of stored user data (Paragraphs 0045, 0048, 0049 and 0074 where the biometrics and health data of the user are compared with data in a database to determine a match).
Regarding claim 8, Burke discloses wherein the checking module is configured to selectively approve the action when the output of the feature is included in a database including a plurality of features (Figures 9A-9B and Paragraph 0074 where a user is granted entry to the venue via the turnstile when the ticket is accepted and the user is authenticated based on health and biometric data).
Regarding claim 9, Burke discloses wherein the checking module is configured to selectively approve the action when the identity identifier is not included in a database including a plurality of identity identifiers (Paragraph 0074 where the user is granted entry based on only health data)
Regarding claim 12, Burke discloses wherein the checking module is configured to deny the action when the output of the feature is not included in a database including a plurality of features (Paragraph 0074 where the user is not granted entry when biometrics do not match).
Regarding claim 13, Burke discloses wherein the checking module is configured to deny the action when the identity identifier is included in a database including a plurality of identity identifiers (Paragraph 0051-0055 and 0074 where the user is not granted entry when health data indicates that the user is sick).
Regarding claim 15, Burke discloses a vehicle system comprising: the identification system of claim 1; and a vehicle configured to: wirelessly connect to the mobile device; and selectively at least one of: unlock one or more doors of the vehicle; and start the vehicle (Figures 10A-10D and Paragraph 0076).
Regarding claim 16, Burke discloses wherein the feature is a quick response (QR) code (Paragraph 0074 where the mobile device outputs a QR code that is representative of a ticket).
Regarding claim 17, Burke discloses wherein the action is allowing entry into the property (Figures 9A-9B and Paragraph 0074 where a user is granted entry to the venue via the turnstile when  the ticket is accepted and the user is authenticated).
Regarding claim 18, Burke discloses wherein the action is complete an electronic transaction (Paragraph 0074 where entry to the venue indicates validation of the electronic ticket).
Regarding claim 19, Burke discloses wherein the scanning module includes at least one of a camera, an infrared scanner, a near field communication (NFC) transceiver, and a Bluetooth low energy (BLE) transceiver (Paragraph 0074 where the QR code is scanned and NFC is used).
Method claim 20 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claim 20 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Burke and in view of Charles (US PgPub 2015/0081346).
Regarding claims 3-4, Burke does not specifically disclose wherein the user data includes at least three different types of user data and wherein the user data includes at least three of: a serial number of the mobile device; a user account associated with an application on the mobile device; cookies stored on the mobile device; a cellular service provider of the mobile device; a home address stored on the mobile device a work address stored on the mobile device; and a name stored on the mobile device.  In the same field of endeavor, Charles discloses an event electronic ticket sharing system where various user attributes such as an email address, IP service, home address, telephone number and name are used to authenticate a user of an electronic ticket (Figure 1 and Paragraphs 0021 and 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the multi-attribute user authentication of Charles to the electronic ticket system of Burke, motivation being to prevent unauthorized users from using the ticket and entering the venue which increases security. 
Regarding claim 5, Charles discloses wherein the user data includes a user account including an email address (Paragraphs 0021 and 0023).

Allowable Subject Matter
Claims 10, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687